Exhibit 10.55
ITT EXCESS PENSION PLAN IIB
Effective as of January 1, 2008
As Amended and Restated as of December 31, 2008



--------------------------------------------------------------------------------



 



 

ITT EXCESS PENSION PLAN IIB
The ITT Excess Pension Plan IIB (the “Plan”) has been authorized and adopted by
the Board of Directors of ITT Corporation (the “Corporation”) to be effective as
of January 1, 2008. The purpose of the Plan is to provide certain supplemental
benefits to certain select management or highly compensated employees who
qualify for benefits under the ITT Salaried Retirement Plan (the “Retirement
Plan”).
Effective as of January 1, 2008, the ITT Excess Pension Plan II was amended
(i) to solely provide to individuals who are eligible employees thereunder on
and after January 1, 2008, the excess benefits which would have been payable
under the Retirement Plan but for the limitations imposed by Sections 415 and
401(a)(17) of the Internal Revenue Code (the “Code”) and (ii) to transfer into
the ITT Excess Pension Plan IIB (as the successor plan) all liabilities not
attributable to such excess benefits. The Plan provisions effective as
January 1, 2008 are substantially identical, except with respect to Plan
participation, to the provisions of the ITT Excess Pension II as in effect on
December 31, 2007 unless other indicated in Appendix A attached hereto.
Effective as of December 21, 2008, the Plan was amended and restated to comply
with the provisions of Section 409A of the Code and the regulations promulgated
thereunder.
The benefits accrued and vested under the provisions of the Plan by a
Participant who terminated employment with ITT Corporation (the “Corporation”)
and all its Associated Companies prior to January 1, 2005 shall be subject to
the provisions of the ITT Excess Pension Plan II as in effect on October 3, 2004
(attached hereto as Appendix C and made part hereof). In addition, with respect
to a Participant (i) who terminated employment with the Corporation or one of
its Associated Companies on or prior to December 31, 2008 or (ii) who was
employed by the Company or an Associated Company on October 1, 2008 and signs
and submits his acknowledge of termination to ITT HQ Compensation Department on
or before December 31, 2008 formalizing his date of Termination of Employment in
2009, the portion of his benefit payable under the provisions of this Plan equal
to his Grandfathered Pre-2005 Benefit (as defined herein) shall be subject to
the provisions of the ITT Excess Pension Plan II as in effect on October 3,



--------------------------------------------------------------------------------



 



 

Page 2
2004 without regard to any amendments after October 3, 2004 which would
constitute a material modification for Code Section 409A purposes, unless
otherwise provided in Appendix A.
All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a
nonqualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA, shall be paid out of the general
assets of the Corporation. The Corporation may establish and fund a trust in
order to aid it in providing benefits due under the Plan.



--------------------------------------------------------------------------------



 



 

ITT EXCESS PENSION PLAN IIB
TABLE OF CONTENTS

              Page    
ARTICLE I. DEFINITIONS
    1  
 
       
ARTICLE II. PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS
    5  
 
       
2.01 Participation
    5  
2.02 Amount of Supplemental Benefits
    6  
2.03 Vesting
    7  
2.04 Payment of Benefits
    7  
2.05 Payment upon the Occurrence of a Change in Control
    14  
2.06 Reemployment of Former Participant or Retired Participant
    16  
 
       
ARTICLE III. GENERAL PROVISIONS
    17  
 
       
3.01 Funding
    17  
3.02 Duration of Benefits
    17  
3.03 Discontinuance and Amendment
    18  
3.04 Termination of Plan
    18  
3.05 Plan Not a Contract of Employment
    19  
3.06 Facility of Payment
    19  
3.07 Withholding Taxes
    19  
3.08 Nonalienation
    19  
3.09 Forfeiture for Cause
    20  
3.10 Transfers
    20  
3.11 Acceleration of or Delay in Payments
    20  
3.12 Indemnification
    21  
3.13 Claims Procedure
    22  
3.14 Construction
    23  
 
       
ARTICLE IV. PLAN ADMINISTRATION
    25  
 
       
4.01 Responsibility for Benefit Determination
    25  
4.02 Duties of Committee
    25  
4.03 Procedure for Payment of Benefits Under the Plan
    25  
4.04 Compliance
    26  
 
       
APPENDIX A
    27  
 
       
APPENDIX B
    30  
 
       
APPENDIX C
    31  



--------------------------------------------------------------------------------



 



 

ITT EXCESS PENSION PLAN IB
ARTICLE I. DEFINITIONS
The following terms when capitalized herein shall have the meanings assigned
below.

1.01   Acceleration Event shall mean “Acceleration Event” as that term is
defined under the provisions of the ITT Excess Plan II as in effect on
October 3, 2004.   1.02   Annuity Starting Date shall mean, unless the Plan
expressly provides otherwise, the first day of the first period for which an
amount is due as an annuity or any other form. However, if a Change in Control
occurs, the Annuity Starting Date of a Participant with regard to his 409A
Supplemental Benefit shall be the date such Change in Control occurs.   1.03  
Associated Company shall mean any division, subsidiary or affiliated company of
the Corporation not participating in the Plan which is an Associated Company, as
defined in the Retirement Plan.   1.04   Beneficiary shall mean the person
designated pursuant to the provisions of the Retirement Plan to receive benefits
under said Retirement Plan after a Participant’s death. In the absence of a
beneficiary designation under the provisions of the Retirement Plan, the
Participant’s Beneficiary shall be his spouse (or Registered Domestic Partner),
if any, otherwise his estate. Notwithstanding the foregoing, with respect to any
survivor benefit payable pursuant to the provision of Section 2.04(c)(ii) based
on the Participant’s 409A Supplemental Benefit attributable to the Traditional
Pension Plan (“TPP”) formula (as defined in Section 4.01(b) of the Retirement
Plan), in the absence of a beneficiary designation under the provisions of the
Retirement Plan, the Participant’s Beneficiary shall be his spouse (or
Registered Domestic Partner), if any, otherwise the person or persons named as
his beneficiary (or beneficiaries) under the ITT Salaried Investment and Savings
Plan, if any, or if none, then the person or persons named as his beneficiary
(or beneficiaries) under the Company’s life insurance program. For purposes of
the Plan,



--------------------------------------------------------------------------------



 



 



Page 2

    a Registered Domestic Partner shall have the same meaning as set forth in
the Retirement Plan.   1.05   Board of Directors shall mean the Board of
Directors of ITT Corporation or any successor thereto.   1.06   Change in
Control shall mean “Change in Control” as such term is defined under the terms
of ITT Excess Pension Plan IIA, as amended from time to time.   1.07   Code
shall mean the Internal Revenue Code of 1986, as amended from time to time.  
1.08   Committee shall mean the Benefits Administration Committee under the
Retirement Plan.   1.09   Company shall mean the Corporation with respect to its
employees and any Participating Unit (as that term is defined in the Retirement
Plan) authorized by the Corporation to participate in the Plan with respect to
its employees.   1.10   Company Pension Plan shall mean any tax qualified
defined benefit plan other than the Retirement Plan maintained by the Company or
an Associated Company.   1.11   Corporation shall mean ITT Corporation, an
Indiana corporation, (successor by merger to and formerly known as ITT
Industries, Inc.), or any successor by merger, purchase or otherwise.   1.12  
Deferred Compensation Program shall mean any nonqualified deferred compensation
plan maintained by the Company or an Associated Company.   1.13   Disability or
Disabled shall mean “Disability” as defined under Treasury Regs. Section
1.409A-3(i)(4)(i) and (ii) and any subsequent guidance thereto.



--------------------------------------------------------------------------------



 



Page 3

1.14   Eligible Employee shall mean a member of the Retirement Plan who is not
eligible to participate in the ITT Excess Pension Plan IA or IB.   1.15   ERISA
shall mean the Employee Retirement Income Security Act of 1974, as amended from
time to time.   1.16   Excess Benefit Portion shall mean the portion of the Plan
which is intended to constitute an unfunded excess benefit plan under
Sections 3(36) and 4(b)(5) of Title I of ERISA which provides benefits not
otherwise payable under the Retirement Plan due to restrictions imposed by
Section 415 of the Code.   1.17   Excess Plan II shall mean the ITT Excess Plan
II (formerly known as the ITT Industries Excess Pension Plan II).   1.18  
Grandfathered Pre-2005 Benefit shall mean, with respect to a Participant who
(i) terminated employment on or prior to December 31, 2008 or (ii) was employed
by the Company or an Associated Company on October 1, 2008 and signs and submits
his acknowledgement of termination to the ITT HQ Compensation Department on or
before December 31, 2008 formalizing his date of Termination of Employment in
2009 the portion of such Participant’s Supplemental Benefit, if any, that was
accrued and vested before January 1, 2005, determined under the provisions of
the Excess Plan II without regard to any amendments after October 3, 2004 which
would cause a material modification for Code Section 409A purposes, the
provisions of Section 409A, the regulations promulgated thereunder and other
applicable guidance, adjusted for the passage of time based on actuarial
equivalent assumptions and procedures established by the Committee in accordance
with the provisions of Treasury Regs. 1.409A-6(a)(3)(iv).   1.19   Participant
shall mean an Eligible Employee who is participating in the Plan pursuant to
Section 2.01 hereof.



--------------------------------------------------------------------------------



 



Page 4

1.20   Plan shall mean the ITT Excess Pension Plan IIB, as set forth herein or
as amended from time to time.   1.21   Plan Year shall mean the calendar year.  
1.22   Retirement Plan shall mean the ITT Salaried Retirement Plan (formerly
known as the ITT Industries Salaried Retirement Plan), as amended from time to
time.   1.23   Select Management Portion shall mean the portion of the Plan,
other than the Excess Benefit Portion, which is intended to constitute an
unfunded deferred compensation plan for a select group of management or highly
compensated employees under Title I of ERISA.   1.24   Specified Employee shall
mean a “specified employee” as such term is defined in the ITT Excess Pension
Plan IIA.   1.25   Supplemental Benefit shall mean the monthly benefit payable
to a Participant as determined under Section 2.02.   1.26   409A Supplemental
Benefit shall mean the portion of a Participant’s Supplemental Benefit, if any,
in excess of his Grandfathered Pre-2005 Benefit.   1.27   Termination of
Employment shall mean a “Separation from Service” as such term is defined in the
ITT Excess Pension Plan IIA.



--------------------------------------------------------------------------------



 



Page 5

ARTICLE II. PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS

2.01   Participation

  (a)   Each individual who is (i) an Eligible Employee on January 1, 2008
(ii) a participant in the Excess Plan II on December 31, 2007 and (ii) whose
annual retirement allowance or vested benefit under the Retirement Plan is
reduced as a result of

  (i)   deferrals of Compensation under a Deferred Compensation Program; or    
(ii)   such other restrictions imposed by the Board of Directors with respect to
the determination of a Participant’s retirement allowance or vested benefit
under the Retirement Plan

      shall, subject to the provisions of paragraph (d) below, become a
Participant of this Plan on January 1, 2008.     (b)   Effective on and after
January 1, 2008, each other Eligible Employee whose annual retirement allowance
or vested benefit under the Retirement Plan is reduced as a result of

  (i)   deferrals of Compensation under a Deferred Compensation Program; or    
(ii)   such other restrictions imposed by the Board of Directors with respect to
the determination of a Participant’s retirement allowance or vested benefit
under the Retirement Plan,

      shall be a Participant.

  (c)   A former Eligible Employee who was a Participant in the ITT Select
Management Portion of the Excess Plan II receiving or entitled to receive
benefit payments thereunder as of December 31, 2007, including those persons
receiving benefit payments made pursuant to the provisions of the Enhanced
Retirement Program which were restricted from payment under the Retirement Plan,
shall, subject to the provisions of paragraph (d) below, become a Participant on
January 1, 2008.



--------------------------------------------------------------------------------



 



Page 6

  (d)   A Participant’s participation in the Plan shall terminate upon the
Participant’s death or other Termination of Employment with the Company and all
Associated Companies, unless a benefit is payable under the Plan with respect to
the Participant or his Beneficiary under the provisions of this Article II.

2.02   Amount of Supplemental Benefits

  (a)   A Participant’s Supplemental Benefit under this Article II shall be
equal to the excess, if any, of (i) over (ii) as determined below:

  (i)   the monthly retirement allowance or vested benefit determined as of such
Participant’s Termination of Employment which would have been payable to the
Participant under Section 4.02, 4.03, 4.04, 4.05 or 4.06 of the Retirement Plan,
whichever is applicable, assuming such benefit commences on the date set forth
in Section 2.04(a)(i), (ii) or (iv), whichever is applicable, and

  (1)   prior to the application of any offset required pursuant to Section 4.10
or to an applicable Appendix of the Retirement Plan with regard to benefits
payable under any other Company Pension Plan;     (2)   without regard to the
provisions contained in Section 415 of the Code relating to the maximum
limitation on benefits, as incorporated into the Retirement Plan;     (3)  
without regard to the annual limitation on Compensation contained in
Section 401(a)(17) of the Code, as incorporated into the Retirement Plan; and  
  (4)   without regard to deferrals of Compensation made pursuant to a Deferred
Compensation program.

over

  (ii)   the monthly retirement allowance or vested benefit which would have
been payable for the Participant’s lifetime under Section 4.02, 4.03, 4.04, 4.05
or 4.06 of the Retirement Plan, whichever is applicable, assuming such benefit
commences on the date set forth in Section 2.04(a)(i), (ii) or (iv), whichever
is applicable, and determined



--------------------------------------------------------------------------------



 



Page 7

  (1)   prior to the application of any offset required pursuant to Section 4.10
or an applicable Appendix of the Retirement Plan with regard to benefits payable
under any other Company Pension Plan;     (2)   without regard to the provisions
contained in Section 415 of the Code relating to maximum limitation benefits, as
incorporated into the Retirement Plan; and     (3)   without regard to the
annual limitation on Compensation contained in Section 401(a)(17) of the Code,
as incorporated into the Retirement Plan.

2.03   Vesting

  (a)   A Participant shall be vested in, and have a nonforfeitable right to,
the benefit payable under this Article II to the same extent as the Participant
is vested in his Accrued Benefit (as that term is defined in the Retirement
Plan) under the provisions of the Retirement Plan.     (b)   Notwithstanding any
provision of this Plan to the contrary, in the event of an Acceleration Event,
all Participants and their Beneficiaries shall become fully vested in the
benefits provided under this Plan.

2.04   Payment of Benefits

  (a)   Timing of Payment

  (i)   Subject to the provisions of clause (iii) below, the portion of any
Participant’s 409A Supplemental Benefit payable under Section 2.02 attributable
to the TPP formula (as defined in Section 4.01(b) of the Retirement Plan), to
the extent vested pursuant to Section 2.03, shall commence as of the first day
of the month following (1) the Participant’s Termination of Employment or (2) if
the Participant is not age 50 on such date of Termination of Employment and his
age and service as of such date does not equal 80 or more, the Participant’s
attainment of age 55, if later.



--------------------------------------------------------------------------------



 



Page 8

  (ii)   Notwithstanding the foregoing provisions of clause (i) above and
subject to the provisions of clause (iii) below, the portion of any
Participant’s 409A Supplemental Benefit payable under Section 2.02 attributable
to the Pension Equity Plan (PEP) formula (as defined in Section 4.01(c) of the
Retirement Plan), to the extent vested pursuant to Section 2.03, shall commence
as of the first day of the month following the Participant’s Termination of
Employment.     (iii)   Notwithstanding the foregoing, if a Participant is
classified as a “Specified Employee” on his date of Termination of Employment,
the actual payment of a 409A Supplemental Benefit payable under Section 2.02 on
account of such Participant’s Termination of Employment for reasons other than
death or Disability shall not commence prior to the first day of the seventh
month following the Participant’s Termination of Employment. Any payment due the
Participant which he would have otherwise received under Section 2.02 during the
six month period immediately following such Participant’s Termination of
Employment shall be accumulated, with interest, at the IRS Interest Rate (as
defined in the Retirement Plan) in accordance with procedures established by the
Committee. For the avoidance of doubt, the provisions of this clause (iii) shall
not apply to a 409A Supplemental Benefit payable under (1) Section 2.04(c) due
to the death of the Participant or (2) Section 2.04(d) due to the Participant’s
Disability.     (iv)   Notwithstanding the foregoing, in the event a Participant
who incurred a Termination of Employment prior to January 1, 2009 has not
commence payment of his 409A Supplemental Benefit as of April 1, 2009
(January 1, 2009 with respect to Participants listed in Appendix B), such
Participant’s 409A Supplemental Benefit shall commence as of January 1, 2009 or,
if later, the date specified in clause (i), (ii) or (iii) above, whichever is
applicable.



--------------------------------------------------------------------------------



 



Page 9

  (v)   A Participant’s Grandfathered Pre-2005 Benefit shall commence in
accordance with the provisions of the Excess Plan II as in effect on October 3,
2004, modified as set forth in Appendix A and without regard to any amendments
after October 3, 2004 which would constitute a material modification for Code
Section 409A purposes.

  (b)   Form of Benefit

  (i)   Notwithstanding any provisions of the Plan to the contrary, the portion
of the Participant’s 409A Supplemental Benefit determined under Section 2.02
attributable to the TPP formula (as defined in Section 4.01(b) of the Retirement
Plan) shall be paid in the same form as the Participant’s supplemental benefit
determined under the provisions of the ITT Excess Pension Plan IIA attributable
to the TPP formula (as defined in Section 4.01(b) of the Retirement Plan), if
any, is paid. However, if the Participant is not entitled to a supplemental
benefit under the provisions of the ITT Excess Pension IIA attributable to the
TPP formula, then unless the Participant has a valid election under clause
(ii) below in effect, the portion of the Participant’s 409A Supplemental Benefit
determined under Section 2.02 attributable to the TPP formula (as defined in
Section 4.01(b) of the Retirement Plan) shall be paid in the form of a single
life annuity for the life of the Participant, if the Participant is not married
on his Annuity Starting Date, or in the form of 50% joint & survivor annuity, if
the Participant is married (or has a Registered Domestic Partner) on his Annuity
Starting Date.     (ii)   Subject to the provisions of clause (iii) below, a
Participant who is not entitled to a supplement benefit under the provisions of
the ITT Excess Pension Plan IIA attributable to the TPP formula (as defined in
Section 4.01(b) of the Retirement Plan) may elect to convert his 409A
Supplemental Benefit payable under Section 2.02 attributable to the TPP formula
(as defined in Section 4.01(b) of the Retirement Plan) into an optional annuity
of equivalent actuarial value available to that Participant under the provisions
of Section



--------------------------------------------------------------------------------



 



Page 10

      4.07(b) of the Retirement Plan as of his Annuity Starting Date, provided
said optional annuity satisfies the definition of “life annuity” as provided in
Treasury Regs. 1.409A-(2)(b)(2)(ii) and any further guidance thereto. Such
equivalent actuarial value shall be based on the applicable factors set forth in
Appendix A of the Retirement Plan.     (iii)   Notwithstanding the foregoing and
subject to the provisions of Section 409A of the Code, a Participant’s election
to receive his 409A Supplemental Benefit attributable to the TPP formula (as
defined in Section 4.01(b) of the Retirement Plan) in an optional annuity form
of payment as described in clause (ii) above shall be effective as of the
Participant’s Annuity Starting Date applicable to that portion of his 409A
Supplemental Benefit, provided the Participant makes and submits to the
Committee in the manner prescribed by the Committee, his election of such
optional annuity form prior to such applicable Annuity Starting Date. A
Participant who fails to elect an optional annuity form of benefit applicable to
the TPP formula portion of his 409A Supplemental Benefit in a timely manner
shall receive such benefit in accordance with the provisions of clause
(i) above,     (iv)   Notwithstanding the foregoing provisions of this
Section 2.04(b), the portion of a Participant’s 409A Supplemental Benefit
payable under Section 2.02 attributable to the PEP formula (as defined in
Section 4.01(c) of the Retirement Plan) shall be payable in the form of a single
lump sum payment. Such lump sum payment shall be calculated on the same basis as
provided in Section 4.07(b)(v) of the Retirement Plan using the IRS Mortality
Table and IRS Interest Rate (as defined in the Retirement Plan).     (v)   The
portion of the Participant’s Grandfathered Pre-2005 Benefit payable under
Section 2.02 attributable to the TPP formula (as defined in Section 4.01(b) of
the Retirement Plan) shall commence and the form of payment of such benefit
shall be determined in accordance with the provisions of the



--------------------------------------------------------------------------------



 



Page 11

      Excess Plan II as in effect on October 3, 2004, modified as set forth in
Appendix A and without regard to any amendments after that date which would
constitute a material modification for Code Section 409A purposes. The portion
of the Participant’s Grandfathered Pre-2005 Benefit payable under Section 2.02
attributable to the PEP formula (as defined in Section 4.01(c) of the Retirement
Plan) shall be payable in accordance with the provisions of the Excess Plan II
as in effect on October 3, 2004, modified as set forth in Appendix A and without
regard to any amendments after October 3, 2004 which would constitute a material
modification for Code Section 409A purposes.

  (c)   Death Prior to a Participant’s Annuity Starting Date

  (i)   If a Participant entitled to a vested benefit under the Retirement Plan
dies (1) before meeting the eligibility requirements for an Automatic
Pre-Retirement Survivor’s Benefit under Section 4.08(b) of the Retirement Plan
and while in active service with the Company or any Associated Company or while
Disabled but before his Annuity Starting Date, or (2) after Termination of
Employment with entitlement to a vested benefit hereunder but prior to his
Annuity Starting Date, the Participant’s spouse (or Registered Domestic Partner)
shall receive a monthly payment for life equal to the monthly income which would
have been payable to such spouse (or Registered Domestic Partner) under Section
4.08(a) of the Retirement Plan based on the hypothetical benefit attributable to
his Supplemental Benefit as calculated under Section 2.02 hereof assuming
payments commence as of the first day of the month following the Participant’s
date of death, or attainment of age 55, if later. The portion of such survivor
benefit attributable to the Participant’s 409A Supplemental Benefit shall
commence as of the first day of the month following the later of the
Participant’s date of death or the Participant’s attainment of age 55 (or in the
event clause (iii) is applicable, the date specified in clause (iii))
Notwithstanding the foregoing, the portion of any benefit payable under this
clause (i) attributable to the PEP formula portion



--------------------------------------------------------------------------------



 



Page 12

      (as defined in Section 4.01(c) of the Retirement Plan) of the benefit
which would have been payable to the spouse (or Registered Domestic Partner)
based on the hypothetical 409A Supplemental Benefit as calculated under
Section 2.02 shall be determined assuming that portion of the survivor benefit
commences as of the first day of the month following the Participant’s date of
death (or the date specified in clause (iii), if later) and such benefit shall
be payable in the form of a single lump sum payment as of the first day of the
month following the Participant’s date of death. This lump sum payment shall be
calculated on the same basis as provided in Section 4.08(a)(iii) of the
Retirement Plan using the IRS Mortality Table and IRS Interest Rate (as defined
in the Retirement Plan). Notwithstanding any Plan provision to the contrary, the
portion of any survivor benefit payable under this clause (i) attributable to
the Participant’s Grandfathered Pre-2005 Benefit shall be payable in accordance
with the provisions of the Excess Plan II as in effect on October 3, 2004,
modified as set forth in Appendix A, and without regard to any amendments after
October 3, 2004 which would constitute a material modification for Code
Section 409A purposes.     (ii)   In the event a Participant who has satisfied
the eligibility requirements for the Automatic Pre-Retirement Survivor’s Benefit
under Section 4.08(b) of the Retirement Plan, dies (1) while in active service
with the Company or any Associated Company or (2) after his Termination of
Employment or the date he becomes Disabled, if earlier, but prior to his Annuity
Starting Date, the Participant’s Beneficiary, if any, shall receive a monthly
payment for the life of the Beneficiary equal to the monthly income which would
have been payable to such Beneficiary under Section 4.08(b) of the Retirement
Plan based on the hypothetical retirement benefit attributable to his
Supplemental Benefit as calculated under Section 2.02 hereof assuming payments
commence on the first day of the month following the Participant’s death (or the
date specified in clause (iii), if later). Notwithstanding the foregoing, the
portion of any benefit payable under this clause (ii) attributable to the PEP



--------------------------------------------------------------------------------



 



Page 13

      formula portion (as defined in Section 4.01(c) of the Retirement Plan) of
the benefit which would have been payable to the Beneficiary based on the
hypothetical 409A Supplemental Benefit as calculated under Section 2.02 shall be
payable in the form of a single lump sum payment. This lump sum payment shall be
calculated on the same basis as provided in Section 4.08(b)(iii) of the
Retirement Plan using the IRS Mortality Table and IRS Interest Rate (as defined
in the Retirement Plan). The portion of any benefit payable under this clause
(ii) attributable to a Participant’s 409A Supplemental Benefit as calculated
under Section 2.02 hereof shall commence on the first day of the month following
the Participant’s death.         The portion of such survivor benefit payable
under this clause (ii) of paragraph (c) attributable to the Participant’s
Grandfathered Pre-2005 Benefit shall be paid in accordance with the provisions
of the Excess Plan II as in effect on October 3, 2004, modified as set forth in
Appendix A, and without regard to any amendments after October 3, 2004 which
would constitute a material modification for Code Section 409A purposes.    
(iii)   Notwithstanding the foregoing, in the event the survivor benefit payable
under this Section 2.04(c) to the spouse or Beneficiary of a Participant who
died prior to January 1, 2009 has not commenced as of January 1, 2009, such
survivor benefit shall commence as of January 1, 2009 or, if later, the date
specified in clauses (i) or (ii) above, whichever is applicable.

  (d)   Disability prior to Termination of Employment

  (i)   Notwithstanding any Plan provision to the contrary, in the event a
Participant becomes Disabled prior to his Termination of Employment, he shall be
entitled to a Disability Supplemental Benefit equal to the amount determined
under the provisions of Section 2.02(a) based on his years of Benefit Service
(as such term is defined in the Retirement Plan) accrued to the date he came
Disabled plus the years of Benefit Service (as such term is defined in the



--------------------------------------------------------------------------------



 



Page 14

      Retirement Plan) the Participant accrues under the terms of the Retirement
Plan after the date he becomes Disabled and prior to his attainment of age 65.  
  (ii)   The portion of the Disability Supplemental Benefit determined under the
provisions of clause (i) in excess of the Participant’s Grandfathered Pre-2005
Benefit shall be paid in accordance with the provisions of paragraph (b) above
and payments shall commence on the first day of the month following the month in
which the Participant attains age 65.     (iii)   Notwithstanding the foregoing,
the portion of the Disability Supplemental Benefit attributable to the
Participant’s Grandfathered Pre-2005 Benefit shall be paid in accordance with
the provisions of the Excess Plan II as in effect on October 3, 2004, modified
as set forth in Appendix A, and without regard to any amendments after
October 3, 2004 which would constitute a material modification for Code
Section 409A purposes.

2.05   Payment upon the Occurrence of a Change in Control       Upon the
occurrence of a Change in Control, (i) all retired Participants then receiving
or then entitled to receive a 409A Supplemental Benefit under the Plan, (ii) all
former Participants then receiving or then entitled to receive a 409A
Supplemental Benefit hereunder, and (iii) all Participants who are then still in
active service shall automatically receive, in a single lump sum payment, the
409A Supplemental Benefit remaining due as of the Change in Control to any such
retired or former Participant or the benefit, if any, accrued by such active
Participant up to the Change in Control event and as determined under
Section 2.02 hereof. The amount of such lump sum payment attributable to the PEP
formula portion (as defined in Section 4.01(c) of the Retirement Plan) of the
Participant’s 409A Supplemental Benefit payable under this Plan not in payment
status as of the occurrence of a Change in Control event shall be calculated on
the same basis as provided in Section 4.07(b)(v) of the Retirement Plan using
the IRS Mortality Table and IRS Interest Rate (as defined in the Retirement
Plan) determined as if the date the Change in Control event occurs is the
Participant’s Annuity Starting Date. The amount of the



--------------------------------------------------------------------------------



 



Page 15

    lump sum payment attributable to the TPP formula portion of the
Participant’s 409A Supplemental Benefit payable under this Plan shall be
calculated on an actuarial equivalent basis using (i) the interest rate
assumption used by the PBGC for valuing benefits for single employer plans as
published by the PBGC for the month in which such Change in Control event occurs
and (ii) the mortality table utilized as of the day immediately preceding the
date the Change in Control event occurs under the provisions of the Retirement
Plan to calculate the amount of a small lump sum cashout. The interest rate for
immediate annuities will be used, if the Participant has met the eligibility
requirements to retire under the Retirement Plan with an early, normal or
postponed retirement allowance as of the Change in Control or is then in receipt
of monthly payments under this Plan, otherwise the Plan shall use the interest
rate assumption for deferred annuities to the earliest date the Participant
could have commenced payment of such benefit or, if it results in a larger lump
sum, his Normal Retirement Date (as defined under the Retirement Plan) If the
Participant is not in receipt of his monthly 409A Supplemental Benefit payments
under this Plan as of the Change in Control, the calculation of a lump sum
payment hereunder of the portion of the Participant’s accrued benefit payable
under this Plan attributable to the TPP formula portion (as defined under
Section 4.01(b) of the Retirement Plan) shall be based on the Participant’s 409A
Supplemental Benefit payable under Section 2.02 attributable to such TPP formula
as if it were paid in the form of a single life annuity to the Participant
commencing on the Participant’s Annuity Starting Date; provided, however, if the
Participant has not met the eligibility requirements to retire under the
Retirement Plan with an early, normal or postponed retirement allowance, the
calculation of such lump sum payment shall be based on the Participant’s accrued
409A Supplemental Benefit payable under Section 2.02 attributable to such TPP
formula as if it were paid in the form of a single life annuity to the
Participant commencing on the earliest date he could have commenced payment of
such benefit. In no event, however, shall the lump sum payment determined under
the preceding sentence be less than the lump sum payment based on the
Participant’s accrued 409 Supplemental Benefit payable under Section 2.02
attributable to such TPP formula as if it were paid in the form of a single life
annuity to the Participant commencing on his Normal Retirement Date. The
calculation of a lump sum payment hereunder shall be



--------------------------------------------------------------------------------



 



Page 16

    made on the basis of the Participant’s age (and Beneficiary’s age, if
applicable) at the Change in Control and without regard to the possibility of
any future changes after the Change in Control in the amount of benefits payable
hereunder because of future changes in the limitations referred to in
Section 2.02. The lump sum payment shall be made within ninety (90) days of the
date the Change in Control event occurs. In the event the Participant dies after
such Change in Control event occurs but before receiving such payment, the lump
sum payment shall be made to his Beneficiary. This lump sum payment represents a
complete settlement of all benefits on the Participant’s behalf under the Plan.
      For avoidance of doubt, upon the occurrence of an Acceleration Event,
(either prior, after or simultaneously with the occurrence of a Change of
Control) the provisions of Section 2.05 of the Excess Plan II as in effect on
October 3, 2004 without regard to any amendments after October 3, 2004 which
would constitute a material modification for Code Section 409A purposes shall be
applicable to a Participant’s Grandfathered Pre-2005 Benefit.

2.06   Reemployment of Former Participant or Retired Participant       If a
Participant who retired or otherwise terminated employment with the Company and
all Associated Companies is reemployed as an employee by the Company or an
Associated Company, such reemployment shall have no impact on the payment or
timing of payment of any 409A Supplement Benefits earned prior to reemployment.



--------------------------------------------------------------------------------



 



Page 17

ARTICLE III. GENERAL PROVISIONS

3.01   Funding

  (a)   All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Corporation. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Corporation, to the extent not paid from the assets of any trust
established pursuant to paragraph (b) below.     (b)   The Corporation may, for
administrative reasons, establish a grantor trust for the benefit of
Participants in the Plan. The assets placed in said trust shall be held separate
and apart from other Corporation funds and shall be used exclusively for the
purposes set forth in the Plan and the applicable trust agreement, subject to
the following conditions:

  (i)   the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;     (ii)   the Corporation shall be
treated as “grantor” of said trust for purposes of Section 677 of the Code; and
    (iii)   the agreement of said trust shall provide that its assets may be
used upon the insolvency or bankruptcy of the Corporation to satisfy claims of
the Company’s general creditors and that the rights of such general creditors
are enforceable by them under federal and state law.

  (c)   To the extent that any person acquires a right to receive payments under
the Plan, such right shall be no greater than the right of any unsecured
creditor of the Corporation.

3.02   Duration of Benefits       Benefits shall accrue under the Plan on behalf
of a Participant only for so long as the deferrals of compensation under a
Deferred Compensation Program or other restrictions referred to in Section 2.02
reduce such benefits.



--------------------------------------------------------------------------------



 



Page 18



3.03   Discontinuance and Amendment       The Board of Directors reserves the
right to modify, amend, or discontinue in whole or in part, benefit accruals
under the Plan at any time. However, no modification, amendment, or
discontinuance shall adversely affect the right of any Participant to receive
the benefits accrued as of the date of such modification, amendment or
discontinuance and after the occurrence of an Acceleration Event, no
modification or amendment shall be made to Sections 2.03 or 2.05.
Notwithstanding the foregoing, following any amendment and except as provided in
Article II with respect to lump sum payments hereunder, benefits may be adjusted
as required to take into account the amount of benefits payable under the
Retirement Plan after the application of the limitations referred to in
Section 2.02.   3.04   Termination of Plan       The Board of Directors reserves
the right to terminate the Plan at any time, provided, however, that no
termination shall be effective retroactively. As of the effective date of
termination of the Plan,

  (a)   the benefits of any Participant or Beneficiary whose benefit payments
have commenced shall continue to be paid, but only to the extent such benefits
are not otherwise payable under the Retirement Plan because of the limitations
referred to in Section 2.02, and     (b)   no further benefits shall accrue on
behalf of any Participant whose benefits have not commenced, and such
Participant and his Beneficiary shall retain the right to benefits hereunder;
provided that, on or after the effective date of termination,

  (i)   the Participant is vested under the Retirement Plan and     (ii)   such
benefits are not at any time otherwise payable under the Retirement Plan because
of the limitations imposed by IRC Section 415 or Section 401(a)(17).

  All other provisions of this Plan shall remain in effect.



--------------------------------------------------------------------------------



 



Page 19

3.05   Plan Not a Contract of Employment       This Plan is not a contract of
employment, and the terms of employment of any Participant shall not be affected
in any way by this Plan or related instruments, except as specifically provided
therein. The establishment of this Plan shall not be construed as conferring any
legal rights upon any person for a continuation of employment, nor shall it
interfere with the rights of the Corporation to discharge any person and to
treat him without regard to the effect which such treatment might have upon him
under this Plan. Each Participant and all persons who may have or claim any
right by reason of his participation shall be bound by the terms of this Plan
and all agreements entered into pursuant thereto.   3.06   Facility of Payment  
    In the event that the Committee shall find that a Participant is unable to
care for his affairs because of illness or accident or is a minor or has died,
the Committee may, unless claim shall have been made therefore by a duly
appointed legal representative, direct that any benefit payment due him, to the
extent not payable from a grantor trust, be paid on his behalf to his spouse, a
child, a parent or other blood relative, or to a person with whom he resides,
and any such payment so made shall be a complete discharge of the liabilities of
the Corporation and the Plan therefore.   3.07   Withholding Taxes       The
Company and an Associated Company shall have the right to deduct from each
payment to be made under the Plan any required withholding taxes.   3.08  
Nonalienation       Subject to any applicable law, no benefit under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to do so shall be
void, nor shall any such benefit be in any manner liable for or subject to
garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
such benefits.



--------------------------------------------------------------------------------



 



Page 20

3.09   Forfeiture for Cause       In the event that a Participant shall at any
time be convicted of a crime involving dishonesty or fraud on the part of such
Participant in his relationship with the Company or an Associated Company, all
benefits that would otherwise be payable to him or to a Beneficiary under the
Plan shall be forfeited.   3.10   Transfers

  (a)   Notwithstanding any Plan provision to the contrary, in the event the
Corporation (i) sells, causes the sale of, or sold the stock or assets of any
employing company in the controlled group of the Corporation to a third party or
(ii) distributes or distributed to the holders of shares of the Corporation’s
common stock all of the outstanding shares of common stock of a subsidiary or
subsidiaries of the Corporation, and, as a result of such sale or distribution,
such company (or subsidiary) or its employees are no longer eligible to
participate hereunder, the liabilities with respect to the benefits accrued
under this Plan for a Participant who, as a result of such sale or distribution,
is no longer eligible to participate in this Plan, shall, at the discretion and
direction of the Corporation (and approval by the new employer), be transferred
to a similar plan of such new employer and become a liability thereunder. Upon
such transfer (and acceptance thereof by such new employer) the liabilities for
such transferred benefits shall become the obligation of the new employer and
the liability under this Plan for such benefits shall then cease.     (b)  
Notwithstanding any Plan provision to the contrary, at the discretion and
direction of the Corporation, liabilities with respect to benefits accrued by a
Participant under a plan maintained by such Participant’s former employer may be
transferred to this Plan and upon such transfer shall become the obligation of
the Corporation.

3.11   Acceleration of or Delay in Payments       The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treasury Regs. Section 1.409A-3(j)(4). The Committee



--------------------------------------------------------------------------------



 



Page 21

    may also, in its sole and absolute discretion, delay the time for payment of
a benefit owed to the Participant hereunder, to the extent permitted under
Treasury Regs. Section 1.409A-2(b)(7).

3.12   Indemnification.       The Company, the members of the Committee, and the
officers, employees and agents of the Company shall, unless prohibited by any
applicable law, be indemnified against any and all liabilities arising by reason
of any act or failure to act in relation to the Plan including, without
limitation, expenses reasonably incurred in the defense of any claim relating to
the Plan, amounts paid in any compromise or settlement relating to the Plan and
any civil penalty or excise tax imposed by any applicable statue, if

  (a)   the act or failure to act shall have occurred

  (i)   in the course of the person’s service as an officer, employee or agent
of the Company or as a member of the Committee, or as the Plan Administrator, or
    (ii)   in connection with a service provided with or without charge to the
Plan or; to the Participants or Beneficiaries of the Plan, if such service was
requested by the Committee or the Plan Administrator; and

  (b)   the act or failure to act is in good faith and in, or not opposed to,
the best interests of the Corporation.

This determination shall be made by the Corporation and, if such determination
is made in good faith and not arbitrarily or capriciously, shall be conclusive.
The foregoing indemnification shall be from the assets of the Corporation.
However, the Corporation’s obligation hereunder shall be offset to the extent of
any otherwise applicable insurance coverage under a policy maintained by the
Corporation or any other person, or other source of indemnification.



--------------------------------------------------------------------------------



 



Page 22

3.13   Claims Procedure

  (a)   Submission of Claims         Claims for benefits under the Plan shall be
submitted in writing to the Committee or to an individual designated by the
Committee for this purpose.     (b)   Denial of Claim         If any claim for
benefits is wholly or partially denied, the claimant shall be given written
notice within 90 days following the date on which the claim is filed, which
notice shall set forth


  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;     (iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the Plan’s claim
review procedure, including information as to the steps to be taken if the
claimant wishes to submit the claim for review and the time limits for
requesting a review.

      If special circumstances require an extension of time for processing the
claim, written notice of an extension shall be furnished to the claimant prior
to the end of the initial period of 90 days following the date on which the
claim is filed. Such an extension may not exceed a period of 90 days beyond the
end of said initial period.         If the claim has not been granted and
written notice of the denial of the claim is not furnished within 90 days
following the date on which the claim is filed, the claim shall be deemed denied
for the purpose of proceeding to the claim review procedure.

  (c)   Claim Review Procedure         The claimant or his authorized
representative shall have 60 days after receipt of written notification of
denial of a claim to request a review of the denial by making



--------------------------------------------------------------------------------



 



Page 23

    written request to the Committee, and may review pertinent documents and
submit issues and comments in writing within such 60-day period.       Not later
than 60 days after receipt of the request for review, the persons designated by
the Company to hear such appeals (the “Appeals Committee”) shall render and
furnish to the claimant a written decision, which shall include specific reasons
for the decision and shall make specific references to pertinent Plan provisions
on which it is based. If special circumstances require an extension of time for
processing, the decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review, provided that written
notice and explanation of the delay are given to the claimant prior to
commencement of the extension. Such decision by an Appeals Committee shall not
be subject to further review. If a decision on review is not furnished to a
claimant within the specified time period, the claim shall be deemed to have
been denied on review.       (d)  Exhaustion of Remedy       No claimant shall
institute any action or proceeding in any state or federal court of law or
equity or before any administrative tribunal or arbitrator for a claim for
benefits under the Plan until the claimant has first exhausted the procedures
set forth in this section.

3.14   Construction

  (a)   The Plan is intended to constitute both an excess benefit arrangement
and an unfunded deferred compensation arrangement maintained for a select group
of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, and all rights under this
Plan shall be governed by ERISA. Subject to the preceding sentence, the Plan
shall be construed, regulated and administered under the laws of the State of
New York, to the extent such laws are not superseded by applicable federal law.
    (b)   The masculine pronoun shall mean the feminine wherever appropriate.



--------------------------------------------------------------------------------



 



Page 24

  (c)   The illegality of any particular provision of this document shall not
affect the other provisions and the document shall be construed in all respects
as if such invalid provision were omitted.     (d)   The headings and
subheadings in the Plan have been inserted for convenience of reference only,
and are to be ignored in any construction of the provisions thereof.     (e)  
The Plan shall be construed, regulated and administered in accordance with the
laws of the State of New York, subject to the provisions of applicable federal
laws



--------------------------------------------------------------------------------



 



Page 25

ARTICLE IV. PLAN ADMINISTRATION

4.01   Responsibility for Benefit Determination       The benefit of a
Participant or Beneficiary under this Plan shall be determined either by the
Committee, as provided in Section 4.02 below, or such other party as is
authorized under the terms of any grantor trust.   4.02   Duties of Committee  
    The Committee shall calculate, in accordance with Article II, the benefit of
each Participant or Beneficiary under the Plan. To the extent a Participant’s,
spouse’s or Beneficiary’s benefit are payable from the Plan, the Committee shall
have full discretionary authority to resolve any question which shall arise
under the Plan as to any person’s eligibility for benefits, the calculation of
benefits, the form, commencement date, frequency, duration of payment, or the
identity of the Beneficiary. Such question shall be resolved by the Committee
under rules uniformly applicable to all person(s) or employee(s) similarly
situated. It is the intent of the Corporation that the provisions of the Plan
comply with the provisions of Section 409A of the Code, any regulations and
other guidance promulgated with respect thereto and the provisions of the Plan
shall be interpreted to be consistent therewith.   4.03   Procedure for Payment
of Benefits Under the Plan       With respect to any benefit to which a
Participant or Beneficiary is entitled under this Plan to pay benefits under the
Plan, the Committee (i) shall direct the commencement of benefit payments
hereunder in accordance with the applicable procedures established by the
Corporation, the Company and/or the Committee regarding the disbursement of
amounts from the general funds of the Corporation and (ii) shall arrange, in
conjunction with any other applicable excess benefit plan, for the payment of
benefits under this Plan and/or any other applicable excess benefit plan.



--------------------------------------------------------------------------------



 



Page 26

4.04   Compliance       With respect to benefits hereunder subject to Code
Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of Code Section 409A and the regulations thereunder,
and the Plan shall be operated accordingly. If any provision of the Plan would
otherwise frustrate or conflict with this intent, the provision will be
interpreted and deemed amended so as to avoid this conflict. The Plan has been
administered in good faith compliance with Section 409A and the guidance issued
thereunder from January 1, 2005 through December 31, 2008.



--------------------------------------------------------------------------------



 



Page 27

APPENDIX A
Provisions Applicable to a Participant’s Grandfathered Pre-2005 Supplemental
Benefit
This Appendix A constitutes an integral part of the Plan and is applicable with
respect to the Grandfathered Pre-2005 Benefit of those individuals who were
participants in the Excess Plan II on December 31, 2004. The portion of a
Participant’s Benefit determined under the provisions of Section 2.02 and
Section 2.04(d) of the foregoing provisions of the Plan equal to his
Grandfathered Pre-2005 Benefit is subject to the provisions of the Excess Plan
II as in effect on October 3, 2004, modified as set forth in this Appendix A and
without regard to any Plan amendments after October 3, 2004 which would
constitute a material modification for Code Section 409A purposes. Section
references in this Appendix A correspond to appropriate Sections of the said
Plan as in effect on October 3, 2004 as set forth in Appendix C.
Article II — Participation Amount and Payment of Benefits
For purposes of Article II, the terms/phrases “termination of employment,”
“terminates employment,” “retirement”, “employment is terminated” or other
similar language shall mean, with respect to a Participant, the complete
cessation of providing services to the Company and all Associated Companies an
employee.
Section 2.04 Payment of Benefits

  (b)   Retirement or Termination of Employment Effective on or After January 1,
1996

  (i)   Following a Participant’s retirement or termination of employment with
the Company and all Associated Companies other than by reason of death, a
Participant shall receive his Grandfathered Pre-2005 Benefit in the same form
and at the same time as the Participant receives his corresponding retirement
allowance or vested benefit under the Retirement Plan, except as otherwise
provided below.



--------------------------------------------------------------------------------



 



Page 28

      If a Participant becomes Disabled (as defined in Article I of the
foregoing provisions of the Plan) prior to his Termination of Employment, the
portion of his Disability Supplemental Benefit equal to his Grandfathered
Pre-2005 Benefit shall be paid at the same time and in the same form as the
Retirement Plan benefit is paid.     (ii)   Notwithstanding the foregoing
provisions of clause (i) above, the portion of his Grandfathered Pre-2005
Benefit attributable to the PEP formula (as defined in Section 4.01(c) of the
Retirement Plan) shall be payable in the form of a lump sum payment and
effective as of January 1, 2008, the Participant’s right to convert such PEP
formula portion of his Grandfathered Pre-2005 Benefit into a form of life
annuity is eliminated.

  (c)   Death Prior to a Participant’s Annuity Starting Date

  (i)   The portion of the death benefit determined under Section 2.04(c)(i) of
the foregoing provisions of this Plan attributable to a Participant’s
Grandfathered Pre-2005 Benefit payable to a Participant’s spouse (or Registered
Domestic Partner) shall be paid in the same form and at the same time said
spouse (or Registered Domestic Partner) receives payment under the Automatic
Vested Spouse Benefit of the Retirement Plan. Notwithstanding the foregoing,
effective on and after January 1, 2008, the portion of any benefit payable under
this clause (i) attributable to the PEP formula (as defined in Section 4.01(c)
of the Retirement Plan) based on his Grandfathered Pre-2005 Benefit shall be
payable in a single lump sum payment and effective as of January 1, 2008, the
spouse’s (or Registered Domestic Partner’s) right to convert such PEP formula
portion of his Grandfathered Pre-2005 Benefit into a form of life annuity is
eliminated.     (ii)   The portion of the death benefit determined under Section
2.04(c)(ii) of the foregoing provisions of the Plan attributable to a
Participant’s Grandfathered Pre-2005 Benefit shall be payable to the
Participant’s Beneficiary at the same



--------------------------------------------------------------------------------



 



Page 29

      time said Beneficiary would have received a Pre-Retirement Survivor’s
Benefit under Section 4.08(b) of the Retirement Plan, provided, however, the
portion of such survivor benefit attributable to the PEP formula (as defined
under Section 4.01(c) of the Retirement Plan) shall be paid in a single lump sum
payment and effective as of January 1, 2008, the Beneficiary’s right to convert
such PEP formula portion of his Grandfathered Pre-2005 Benefit into a form of
life annuity is eliminated.

Section 2.05 Payment upon the Occurrence of an Acceleration Event

    In the event an Acceleration Event occurs, regardless of whether or not such
event satisfies the definition of a Change in Control event as defined in the
foregoing provisions of this Plan, the provisions of this Section 2.05 shall
apply to the Participant’s Grandfathered Pre-2005 Benefit.



--------------------------------------------------------------------------------



 



Page 30

APPENDIX B

          Name
James Crumley, Jr.
 
James Faughnan
 
John Krochmal
 
Ralph Meoni
 
Louis Dollive
 
Sean Osborne
 
Calvin Gorrel
 
Randolph Lopez
 
Melvin Hershey
 
Frank Koester



--------------------------------------------------------------------------------



 



Page 31

APPENDIX C
Provisions of the ITT Excess Pension Plan II as in effect on October 3, 2004
This Appendix C constitutes a part of this Plan and contains the provisions of
the predecessor Plan (Excess Plan II) as in effect on October 3, 2004.

 